Citation Nr: 0218577	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether the veteran's income is excessive for purposes of 
payment of improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2000 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that the veteran had 
excessive income and denied payment of nonservice-
connected pension.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has been 
notified of the evidence necessary to substantiate the 
claim.

2.  The veteran's annual countable income as of May 1, 
1999, for pension calculation purposes was $10,873.00, 
which was in excess of the then annual maximum pension 
rate of $8,778.00.


CONCLUSION OF LAW

The veteran's income is excessive for purposes of payment 
of improved pension benefits.  38 U.S.C.A. §§ 1521, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.21, 3.23, 3.102, 
3.252, 3.271, 3.272 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 
284-86 (2001) (holding all sections of VCAA are 
retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the 
VCAA were met where the appellant was fully notified and 
aware of the type of evidence required to substantiate the 
claim and that no additional assistance would aid in 
further developing the claim.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are 
pertinent to the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary 
to substantiate the claim, by means of the statement of 
the case, the supplemental statement of the case, letters 
issued from VA, and the decisions issued regarding the 
claim.  The appellant has also been informed of the 
pertinent provisions of the VCAA by means of August 2001 
and March 2002 letters.

In a various letters, decisions, and the statement of the 
case, the RO informed the appellant of the evidence needed 
to substantiate the claim and of what evidence the 
appellant was responsible for obtaining.  The RO has also 
informed the veteran of the evidence obtained by VA.  The 
veteran has been requested to supply further income 
information but has declined to do so.  This request 
together served to put the veteran on notice of what 
evidence he was responsible for submitting.  The Board 
finds that VA has met its obligations to notify the 
appellant of the evidence needed to substantiate the claim 
and of what evidence the appellant is responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has obtained all evidence that the appellant has 
indicated is pertinent to the claim and has satisfied the 
duty to assist.  Therefore, the Board finds that the 
statutory and regulatory requirements with regard to 
notice and development of the claim have been satisfied.  
See 38 U.S.C.A. § 5103A.

To implement the VCAA, VA promulgated regulations codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
The regulations as they apply to this case were not meant 
to confer any rights in addition to those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

A veteran who served in the active military service for 90 
days or more during a period of war, who is permanently 
and totally disabled from nonservice-connected disability 
not the result of the veteran's own willful misconduct, is 
entitled to pension payable at the rate established by 
law, reduced by the veteran's annual income and, if the 
veteran is married and living with or reasonably 
contributing to the support of his spouse, the annual 
income of the spouse.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.252.

An October 1999 rating decision found that the veteran was 
permanently and totally disabled due to nonservice-
connected disability.  However, a February 2000 decision 
found that the veteran's income was excessive and denied 
payment of nonservice-connected pension.  The veteran has 
perfected an appeal to that February 2000 decision.

For pension purposes, payments of any kind from any source 
will be counted as income during the 12-month 
annualization period in which received, unless 
specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. 
§ 3.271.  Unless otherwise provided, deductible expenses 
are deductible only during the 12-month annualization 
period in which they were paid.  38 C.F.R. § 3.272.  The 
maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.

The regulations provide that the maximum rates of improved 
pension shall be reduced by the amount of countable annual 
income of the veteran.  38 C.F.R. § 3.23(b).  As of May 1, 
1999, the first date for which pension can be paid after 
the veteran was found to be permanently and totally 
disabled due to nonservice-connected disability as of 
April 9, 1999, the maximum annual pension rate for a 
veteran with no dependents was $8,778.00.  As of December 
1, 1999, the maximum annual pension rate for a veteran 
with no dependents was $8,989.00.

The evidence shows that the veteran was entitled to 
receive $874.00 per month in Social Security benefits as 
of May 1, 1999, after the deduction of $160.00 for spousal 
support; $45.50 for Medicare Part B; and $100.00 withheld 
to repay Social Security benefits previously paid in 
error.  Therefore, the Social Security income the veteran 
was entitled to receive was actually $1,179.50 per month, 
or $14,154.00 per year.

The $100.00 per month withheld to repay the Social 
Security benefits previously paid in error cannot be 
counted as income because the veteran did not receive that 
income in 1999.  That amount represents income previously 
received (in previous years) that was not being paid to 
the veteran in 1999 because of his previous erroneous 
receipt of that income.  Therefore, his actual income 
received as calculated as of May 1, 1999, was $12,954.00 
after the deduction of the withholding amount.

The $160.00 per month withheld for spousal support cannot 
be excluded from income as there is no provision that 
would allow that amount to be excluded.  38 C.F.R. 
§§ 3.271, 3.272.

Medicare Part B payments are an excludable medical 
expense.  That amount, $45.50 per month, or $546.00 per 
year, is used in calculating the excludable medical 
expenses.  The veteran also submitted as an expense 
$1,000.00 per year for private insurance, which is an 
excludable medical expense.  The veteran submitted 
expenses of $250.00 from a pharmacy and $285.00 for 
eyeglasses.  Those medical expenses, totaling $535.00, are 
also excludable.  Thus, the veteran had $2,081.00 of 
excludable medical expenses.

The veteran submitted some unpaid medical expenses for 
which he had been billed, but not paid.  The veteran also 
submitted as medical expenses the amount of insurance 
deductibles, although those amounts had not actually been 
paid.  These claimed expenses cannot be counted as 
unreimbursed medical expenses for 1999 because he did not 
pay those expenses in 1999.  38 C.F.R. § 3.272.

The veteran's annual income as calculated on May 1, 1999, 
was $12,954.00.  His excludable medical expenses were 
$2,081.00.  Thus, as of May 1, 1999, his countable annual 
income for pension calculation purposes was $10,873.00, 
which was in excess of the annual maximum pension rate of 
$8,778.00.  Therefore, the veteran's income was excessive 
for improved pension purposes.

The evidence shows that the veteran received a higher rate 
of Social Security income beginning December 1, 1999.  
However, as the veteran's expenses for 1999 were identical 
at that point, the veteran's income remained excessive for 
improved pension purposes and was, in fact, more 
excessive.

There is also some question as to whether the veteran 
should be considered as a veteran with spouse.  He and his 
wife live separately.  However, the evidence shows that 
the veteran pays $160.00 a month support.  This amount, 
totaling $1,920.00 per year, could constitute reasonable 
support of the spouse such that she could be considered 
his dependent.  38 C.F.R. § 3.23(d).  The pension rate for 
a veteran with a dependent spouse is higher than that for 
a veteran with no dependents.  However, the June 1999 
Order of the Court that establishes that the veteran was 
to pay $160.00 per month to his spouse indicates that the 
spouse received $735.00 per month, or $8,820.00 per year, 
in net income, which far exceeds the amount of additional 
pension that the veteran could be entitled to receive by 
reason of having her as a dependent.  

Therefore, even if the veteran were found to have a 
dependent spouse, her income would be added to his, and 
together they would exceed the 1999 maximum annual pension 
rate for a veteran with a dependent spouse and improved 
pension would still not be payable.

In this case, the Board finds that it is more favorable to 
the veteran in this case to find that he is not reasonably 
contributing to the support of his spouse and thus that 
she is not his dependent.  While this finding removes the 
spouse as a dependent of the veteran, the spouse's income 
is not counted for pension computation purposes.  
Therefore, the Board finds that the veteran's spouse is 
not his dependent and her income will not be counted for 
pension computation purposes.  However, the veteran's 
income remains excessive for nonservice-connected pension 
purposes.

Accordingly, the Board finds that the veteran has 
excessive income for nonservice-connected pension 
purposes.  The preponderance of the evidence is against 
the veteran's claim of entitlement to payment of 
nonservice-connected pension because the evidence shows 
that his income is excessive.  His claim is therefore 
denied.  38 U.S.C.A. §§ 1521, 5103A; 38 C.F.R. §§ 3.21, 
3.23, 3.102, 3.252, 3.271, 3.272.


ORDER

The veteran's income is excessive for purposes of payment 
of improved pension benefits and entitlement to payment of 
improved pension benefits is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

